t c memo united_states tax_court michael w keller petitioner v commissioner of internal revenue respondent docket no filed date asher b bearman jaret r coles jennifer a gellner terri a merriam and wendy s pearson for petitioner catherine j caballero gregory m hahn nhi t luu-sanders and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for and respectively respondent further determined that petitioner was liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively after concessions the only issues for decision are whether petitioner is liable for 40-percent accuracy-related_penalties under sec_6662 and in the alternative whether petitioner is liable for 20-percent accuracy-related_penalties under sec_6662 or findings_of_fact some of the facts have been stipulated and are so found the first second and third stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in escondido california when he filed his petition a hoyt and the hoyt partnerships the issues in this case revolve around petitioner’s investment in a partnership organized and promoted by walter j hoyt iii hoyt hoyt’s father was a prominent cattle breeder to expand his business and attract investors hoyt’s father started organizing and promoting cattle breeding partnerships in the late 1960s before his father’s death in early hoyt all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner concedes that he did not realize any farm income in and and he is not entitled to the deductions claimed on schedules f profit or loss from farming attached to his and federal_income_tax returns and other members of the hoyt family were extensively involved in organizing and operating numerous cattle breeding partnerships from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt partnerships hoyt also organized promoted and operated sheep breeding partnerships from until his removal by the tax_court in through hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the irs in hoyt’s enrolled_agent status was revoked hoyt also operated tax_return preparation companies including tax office of w j hoyt sons agri-tax and laguna tax service laguna these companies prepared most of the hoyt investors’ tax returns b petitioner’s background and involvement with hoyt petitioner is married and has two stepchildren petitioner has a bachelor of science degree in marine transportation and management and has been employed by military sealift command since date before his involvement with hoyt petitioner’s only experience in investing included an investment of dollar_figure in the stock market in and the purchase of two homes in and respectively he had never been a partner in a partnership petitioner’s only experience in farming came in the late 1970s when he spent a couple of weeks milking cows petitioner has never purchased livestock petitioner is not an expert in cattle or embryo valuation and has no knowledge of the success rate of embryo transplants in cattle petitioner first heard about the hoyt organization in from several coworkers at that time petitioner understood that hoyt was in the business of breeding cattle that the business was profit motivated and that investment in a hoyt partnership would minimize a partner’s tax_liability petitioner did not invest in taking a wait-and-see attitude because the investment just sounded too good to be true in petitioner talked to current and former coworkers including joe trodglen trodglen about hoyt and the tax benefits of investing in a hoyt partnership in date petitioner told trodglen that he wanted to invest in the hoyt organization trodglen provided petitioner with hoyt promotional materials including a pamphlet entitled registered livestock purchase guide the purchase guide the purchase guide provides an outline of hoyt’s partnerships and investment opportunities many sections are devoted to tax considerations including tax benefits and tax risks the purchase guide states cattle ranchers use the tax benefits congress has given us some of us bring the tax benefits to town sell them for cash to help pay to produce the beef the cows produce beef and tax benefits for their owners ranchers sell the beef at the store and the tax benefits to provide additional capital the cash raised from the selling of both items is enough to pay for the cattle purchase and the operating_expenses those that buy the beef get a steak those that buy the tax benefits have the opportunity for ownership in the cattle herd again you only considered making an investment in the cattle business after you heard about the tax benefits tax benefits were your incentive they encouraged you to make a high risk business investment in the country tax accountants don’t read brands and cowboys don’t read tax law if you must have a tax man give you specific personal advice as to whether or not you belong in the cattle business stay out a change in the tax laws or an audit and disallowance by the irs could take away all or part of the tax benefits plus the possibility of having to pay the tax along with penalties and interest petitioner also received a pamphlet entitled registured sic livestock the real ‘bull market’ business opportunities the business opportunities pamphlet on its cover the business opportunities pamphlet states harvesting tax savings by farming the tax code and it contains much of the same information as the purchase guide on date petitioner sent to the hoyt organization a confidential buyers information form requesting an information package dave barnes barnes a hoyt employee responded on date thanked petitioner for his interest provided him with promotional materials and requested that he fill out the enclosed credit application and return it with copies of your tax returns for the years and so i can review your qualifications for your livestock purchase the promotional materials included copies of the purchase guide and the business opportunities pamphlet provided to petitioner by trodglen petitioner sent the requested information to barnes in date sometime in early petitioner met with barnes at elk grove a hoyt ranch to further discuss investment opportunities their meeting lasted approximately hours during which barnes explained bales v commissioner tcmemo_1989_568 the bales case or bales and spent at least minutes discussing tax benefits after talking to barnes petitioner decided to invest petitioner did not consult a tax attorney an accountant or an expert in the cattle industry before he invested on date david cross cross a hoyt employee sent petitioner a letter stating after reviewing your information we are comfortable with your income you can afford the payments on head of cattle it is not clear whether this meeting took place before or after petitioner requested information from hoyt you are now ready for the next step as soon as possible please get your taxes to laguna tax service dave barnes will take them the copies of your and returns laguna will calculate your tax savings to verify what we have figured on date petitioner purportedly purchased registured sic durham shorthorn bred heifers and confirmed embryos from w j hoyt sons ranches mlp hoyt ranches for dollar_figure hoyt determined the number of cattle petitioner could purchase and set the purchase_price without petitioner’s input petitioner did not see any of the cattle that he was purchasing petitioner initially thought he was purchasing only cattle and did not realize he was also purchasing embryos until he received the sales order described infra in connection with the purchase petitioner signed and or received a livestock bill of sale a certificate of warranty a sales order a fifteen year promissory note and a security_agreement on date the livestock bill of sale bill of sale indicated that petitioner d b a durham genetic engineering purchased the durham shorthorn cattle described on the attached schedule for a total purchase_price of dollar_figure the schedule included the names and other information for durham shorthorn heifers the bill of sale did not mention confirmed embryos or petitioner was a partner in durham genetic engineering j v dge for more information see infra note indicate that any part of the total purchase_price was paid for those embryos the certificate of warranty guaranteed that all heifers listed on the bill of sale would be able to reproduce for consecutive years the sales order indicated that petitioner purchased durham shorthorn heifers for dollar_figure and confirmed embryos for dollar_figure to fund his purchase of cattle petitioner signed a fifteen year promissory note promissory note agreeing to pay hoyt ranches dollar_figure the promissory note provided that petitioner was required to pay interest in monthly installments of dollar_figure beginning on date beginning in date petitioner was required to pay percent of the unpaid principal each year until the entire debt was satisfied petitioner did not keep a copy of the promissory note for his records to secure repayment of the promissory note petitioner signed a security_agreement granting hoyt ranches a security_interest in all cattle purchased or bred by petitioner petitioner did not keep a copy of the security_agreement for his records on date petitioner signed a share-crop board agreement board agreement the board agreement provided that w j hoyt sons management co would breed and board all of petitioner’s cattle petitioner did not keep a copy of the board agreement for his records petitioner did not have any records of what happened to the cattle or the embryos after he purchased them petitioner did not request from hoyt nor did hoyt provide any written account of his cattle other than a dollar_figure application fee petitioner did not incur any upfront costs related to his investment however petitioner agreed to remit to the hoyt organization percent of any_tax refunds received in connection with his and refunds totaling dollar_figure see infra petitioner paid to hoyt dollar_figure in connection with his refund of dollar_figure see infra petitioner paid to hoyt dollar_figure petitioner also made interest payments to hoyt of dollar_figure between date and date c petitioner’s tax claims before investment in the hoyt organization petitioner usually prepared his own tax returns on his tax returns for and petitioner reported the following year total income total_tax dollar_figure big_number big_number dollar_figure big_number big_number petitioner’s and tax returns were prepared and signed by hoyt and listed laguna as the preparer’s firm petitioner provided laguna with his forms w-2 wage and tax statement and with information regarding his schedule a itemized_deductions however petitioner did not provide laguna with any of the information used to prepare the schedules f laguna also prepared for petitioner a form_1045 application_for tentative refund after the returns and the application_for refund were prepared laguna forwarded them to petitioner for his review and signature petitioner signed and filed the returns and the application without having them reviewed by an accountant or attorney outside of the hoyt organization petitioner filed his federal_income_tax return on date on an attached schedule f petitioner this court has heard numerous hoyt-related cases in the majority of those cases the issues for decision revolved around partnership losses taken by taxpayers as partners in various hoyt-operated partnerships see eg 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 hansen v commissioner tcmemo_2004_269 cf jaroff v commissioner tcmemo_2004_276 petitioner was a partner in dge and was issued schedules k- partner’s share of income credits deductions etc for and however unlike the majority of taxpayers in hoyt cases petitioner did not report any partnership items on his returns instead petitioner reported income and losses on continued reported the following farm income sales of livestock depreciation interest_expense sharecropboard exp expense for the cost_basis of purchased cattle that died net farm profit or loss dollar_figure big_number big_number big_number big_number big_number with respect to the depreciation deduction petitioner attached a depreciation schedule reporting a cost_basis in his registured sic cattle of dollar_figure petitioner subtracted his net farm loss of dollar_figure from wage and interest_income totaling dollar_figure for total negative income of dollar_figure petitioner reported zero taxable_income and zero tax due petitioner reported taxes withheld of dollar_figure and requested a refund of that amount which respondent issued in date petitioner also filed a form_1045 seeking to carry back to and net operating losses of dollar_figure realized in as a result of the carryback petitioner reported decreases in tax of dollar_figure dollar_figure and continued schedules f as if he were directly involved in the farming activity respondent issued to petitioner a notice of final_partnership_administrative_adjustment fpaa with respect to his partnership_interest in dge in a motion to dismiss for lack of jurisdiction petitioner argued that this court lacked jurisdiction over the schedule f items because they were partnership items or affected items referring to the fpaa petitioner’s motion was denied because the court concluded that the schedule f items were not partnership items or affected items dollar_figure for and respectively respondent issued refunds in those amounts on date petitioner filed his federal_income_tax return on date on an attached schedule f petitioner reported the following farm income sales of livestock depreciation interest_expense sharecropboard exp net farm profit or loss dollar_figure big_number big_number big_number big_number with respect to the depreciation deduction petitioner attached a depreciation schedule reporting a cost_basis in his registured sic cattle of dollar_figure petitioner subtracted his net farm loss of dollar_figure from wage interest and capital_gains income totaling dollar_figure for total income of dollar_figure after subtracting other deductions petitioner reported zero taxable_income and zero taxes due petitioner reported taxes withheld of dollar_figure and requested a refund of that amount respondent did not issue a refund for d respondent’s review of petitioner’s tax claims on date nearly months before petitioner filed his return respondent sent petitioner a prefiling notice the prefiling notice informed petitioner that he had been identified as an investor in a tax_shelter promoted by hoyt it further informed petitioner that deductions relating to the tax_shelter would not be allowed and that claiming such deductions could result in the imposition of an accuracy-related_penalty under sec_6662 after receiving the prefiling notice petitioner visited barnes at elk grove ranch barnes told petitioner that the letter was a part of an ongoing bitter battle and that hoyt was still an enrolled_agent barnes took petitioner on a tour of elk grove and the laguna office and showed him a copy of the bales case and other documents on date respondent sent petitioner a letter indicating that petitioner’s and tax years were under examination on date respondent sent petitioner a notice_of_deficiency respondent disallowed all of petitioner’s schedule f deductions for and and determined that the farm income sales of livestock listed on the schedules f were not includable in income as a result respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for and respectively respondent further determined that the underpayments of tax were attributable to gross_valuation_misstatements and therefore petitioner was liable for 40-percent accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively petitioner has conceded that he did not receive farm income and is not entitled to any schedule f deductions for and see supra note in response to the notice_of_deficiency petitioner filed his petition with this court on date in an amendment to answer filed date respondent asserted that in the alternative to the 40-percent penalties under sec_6662 petitioner is liable for 20-percent accuracy-related_penalties under either sec_6662 or a accuracy-related_penalties in general opinion under sec_6662 a taxpayer may be liable for a percent penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or to a substantial_underpayment of tax sec_6662 and b and the sec_6662 penalty is increased to 40-percent when the underpayment_of_tax is the result of gross_valuation_misstatements sec_6662 however no penalty is imposed under sec_6662 if there is reasonable_cause for the underpayment_of_tax and the taxpayer has acted in good_faith sec_6664 b burden_of_proof generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 however the commissioner bears the burden_of_proof with respect to any new_matter raised in the answer rule a the parties agree that petitioner bears the burden_of_proof with respect to the penalties under sec_6662 the parties also agree that respondent bears the burden_of_proof with respect to the penalties under sec_6662 and because respondent asserted these penalties in his amendment to answer c sec_6662 gross_valuation_misstatements under sec_6662 a taxpayer may be liable for a percent penalty on any portion of an underpayment_of_tax attributable to gross_valuation_misstatements however no penalty is imposed unless the portion of such underpayment exceeds dollar_figure sec_6662 a gross_valuation_misstatement means any substantial_valuation_misstatement as determined under sec_6662 by substituting percent for percent sec_6662 there is a substantial_valuation_misstatement if the value of any property or the adjusted_basis of any property claimed on any return is percent or more of the amount determined to be the correct amount of such while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioner’s returns did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 valuation or adjusted_basis sec_6662 in other words there is a gross_valuation_misstatement when the value or basis claimed on a return is percent or more of the correct value or basis respondent determined that the full amounts of petitioner’s underpayments of tax were attributable to gross_valuation_misstatements for petitioner’s underpayment was attributable to the disallowance of the schedule f deductions for depreciation the cost_basis of purchased cattle that died cost_basis deduction interest and sharecropboard expenses for petitioner’s underpayment was attributable to the disallowance of the schedule f deductions for depreciation interest and sharecropboard expenses because the interest and sharecropboard expenses did not depend on valuation or basis statements any underpayments of tax resulting from their disallowance cannot be based on gross_valuation_misstatements see jaroff v commissioner tcmemo_2004_276 however the depreciation and cost_basis deductions depended on petitioner’s reported bases in cattle therefore 40-percent penalties may apply to petitioner’s underpayments resulting from the disallowance of the depreciation and cost_basis deductions if the bases petitioner reported were gross_valuation_misstatements see id on his return petitioner reported a cost_basis of purchased cattle that died of dollar_figure and a cost_basis in his registured sic cattle of dollar_figure on his return petitioner reported a cost_basis in his registured sic cattle of dollar_figure as stated above petitioner bears the burden_of_proof with respect to the sec_6662 penalties therefore petitioner bears the burden of proving that the reported bases were not gross_valuation_misstatements petitioner does not argue that the reported bases were correct or were less than percent of the correct bases and thus not gross_valuation_misstatements instead it is petitioner’s position that he never received the benefits_and_burdens_of_ownership of the purported cattle--if such cattle even existed thus the overvaluation penalty cannot apply petitioner’s position is without support if we accept petitioner’s assertion that he never received the benefits_and_burdens_of_ownership of the cattle or that the cattle never existed then his bases in the cattle would be zero see 87_tc_970 finding that no actual sale of cattle took place and the correct adjusted_basis of cattle was zero massengill v commissioner tcmemo_1988_427 same as zirker affd 876_f2d_616 8th cir this conclusion is supported by petitioner’s concession that he was not entitled to cost_basis or depreciation_deductions if petitioner’s correct bases are zero then the bases claimed on his returns are considered to be percent or more of the correct amount and are thus gross_valuation_misstatements see sec_1_6662-5 income_tax regs see also zirker v commissioner supra pincite petitioner failed to meet his burden of proving that his reported bases were not gross_valuation_misstatements we hold that petitioner’s underpayments of tax resulting from the disallowance of the cost_basis and depreciation_deductions were attributable to gross_valuation_misstatements unless the total of the underpayments attributable to gross valuation misstatments is less than dollar_figure or petitioner had reasonable_cause for the underpayments petitioner will be liable for 40-percent penalties under sec_6662 on the underpayments of tax attributable to the items described in this paragraph d sec_6662 negligence or disregard of rules or regulations under sec_6662 and b a taxpayer may be liable for a 20-percent penalty on an underpayment_of_tax which is attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to as part of the rule_155_computations the parties shall determine whether the total of petitioner’s underpayments discussed in this paragraph exceeds dollar_figure if the parties determine that the total does not exceed dollar_figure then those underpayments will instead be subject_to the 20-percent penalty under sec_6662 as discussed infra comply with the provisions of the internal_revenue_code sec_6662 the regulations under sec_6662 provide that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs negligence is defined as the ‘lack of due care or failure to do what a reasonable or ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another ground 43_tc_168 see 925_f2d_348 9th cir affg 92_tc_1 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir affg 79_tc_714 courts generally look both to the underlying investment and to the taxpayer’s position taken on the return in evaluating whether the taxpayer was negligent 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 citing 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir and 90_tc_908 affd without published opinion 142_f3d_435 6th cir petitioner testified that he invested in hoyt’s program as a means to provide for retirement however other than a couple of weeks spent milking cows petitioner had no background in farming or cattle ranching before his investment he had not been a partner in a partnership petitioner was not an expert in cattle or embryo valuation nor had he purchased any livestock petitioner relied on hoyt to determine the number of cattle he could purchase he further relied on hoyt to establish a purchase_price of dollar_figure for heifers and dollar_figure for embryos to facilitate this purchase petitioner signed a promissory note for dollar_figure and testified that he believed he would be held personally liable for the entire amount before signing the note and completing the transaction petitioner did not see the cattle he was purchasing nor is there any indication that he attempted to do so despite his lack of experience or expertise with ranching partnerships cattle and embryo valuation and livestock purchases petitioner put himself at risk for nearly dollar_figure million without consulting any independent investment advisers or cattle valuation experts petitioner did not even have a clear understanding of what he was purchasing he initially thought he was purchasing head of cattle for dollar_figure which was also indicated in the letter from cross and the bill of sale yet the sales order indicates that he was purchasing heifers for dollar_figure and embryos for dollar_figure there is no indication that petitioner questioned this discrepancy he did not examine the cattle and the embryos he was purchasing he did not even keep copies of the promissory note the security_agreement or the board agreement for these reasons we conclude that petitioner was negligent in entering into the investment the record is replete with facts that should have put petitioner on notice of the suspect tax claims made on his tax returns first and most obvious is the timing of petitioner’s deductions petitioner’s first contact with the hoyt organization was in date petitioner did not begin his investment until date despite this petitioner claimed schedule f deductions on his return and then used the net_operating_loss generated by those deductions to claim refunds for and petitioner could not provide a rational explanation of why he began taking schedule f deductions in for an investment he entered into in on his self-prepared returns for and petitioner reported total taxes of dollar_figure dollar_figure and dollar_figure respectively on his returns for and prepared by laguna petitioner reported zero total_tax despite having roughly the same total income not including schedule f items as in through the relative change in petitioner’s total_tax was attributable solely to the schedule f deductions petitioner realized these significant tax benefits and received refunds from the net_operating_loss carrybacks while incurring no upfront costs before petitioner filed his return respondent informed petitioner that he had been identified as an investor in a tax_shelter and his hoyt-related deductions would not be allowed despite this warning petitioner did not seek independent advice but continued to rely on the assurances of barnes a hoyt employee after he received the warning petitioner still claimed schedule f deductions related to his hoyt investment on his return other facts that should have put petitioner on notice of the suspect tax claims include the promotional materials petitioner received from hoyt included warnings about significant tax risks and petitioner testified that he was investing in a partnership yet he claimed purported losses as schedule f losses instead of partnership losses despite these red flags petitioner did not consult a tax attorney or an accountant outside of the hoyt organization nor did he have his returns reviewed by an independent tax_return_preparer petitioner claimed the tax benefits from the schedule f losses solely on the advice he received from the promoters of the investment he relied exclusively on laguna a hoyt entity to prepare his returns in other words he relied on the same people who were to receive percent of his tax refunds given the suspect tax claims petitioner did not meet his duty_of inquiry or make a good_faith investigation petitioner did not exercise due care and failed to do what a reasonable or ordinarily prudent person would do given the facts surrounding petitioner’s investment therefore we find that respondent has met his burden_of_proof and hold that petitioner’s underpayments of tax for and were the result of negligence unless petitioner had reasonable_cause petitioner will be liable for 20-percent penalties under sec_6662 on his underpayments of tax to the extent that those underpayments are not already subject_to the 40-percent penalties under sec_6662 e sec_6662 substantial_understatement_of_income_tax the accuracy-related_penalty under sec_6662 cannot exceed 20-percent of the underpayment_of_tax or percent if attributable to gross_valuation_misstatements sec_1 c income_tax regs the penalties cannot be stacked even when the taxpayer’s understatement of income is attributable to more than one of the types of misconduct listed in sec_6662 id because petitioner’s underpayments of tax were the result of either gross_valuation_misstatements or negligence we need not consider whether those underpayments were also the result of substantial understatements of income_tax f alleged defenses to the accuracy-related penaltie sec_1 sec_6664 reasonable_cause no penalty is imposed under sec_6662 if the taxpayer had reasonable_cause for the underpayment_of_tax and acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the extent of the taxpayer’s efforts to ascertain his proper tax_liability is generally the most important factor id a reliance on the hoyt organization good_faith reliance on professional advice concerning tax laws may be a defense to negligence penalties 469_us_241 see also sec_1 b income_tax regs however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 to be considered a defense to negligence the taxpayer’s reliance must be reasonable id to be objectively reasonable the advice generally must be from competent and independent parties unburdened with an inherent conflict of interest not from the promoters of the investment 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 39_f3d_402 2d cir affg tcmemo_1993_480 laverne v commissioner t c pincite 91_tc_524 hansen v commissioner tcmemo_2004_269 petitioner argues that he reasonably and in good_faith relied on hoyt as an enrolled_agent on laguna to prepare his returns and on hoyt’s outside advisors petitioner places strong emphasis on hoyt’s status as an enrolled_agent however any significance that such status may have is clearly outweighed by the fact that hoyt was the creator and promoter of the investment scheme petitioner’s reliance on hoyt and his organization including laguna was not objectively reasonable because hoyt and his organization created and promoted the investment they completed petitioner’s tax returns and they received percent of the refunds petitioner received petitioner argues hoyt made certain that petitioner was aware of outside counsel by referencing outside counsel in newsletters and other documents hoyt made certain that petitioner and other hoyt investors were aware that mr macdonald and mr dismukes were the attorneys who had won bales in light of petitioner’s lack of sophistication his reliance on the tax professionals that won the bales case is even more understandable therefore the negligence_penalty is also inappropriate due to petitioner ’s reasonable reliance on the hoyt outside advisors whether or not petitioner was aware that hoyt had outside advisors there is no evidence that petitioner sought or received advice directly from these outside advisors the advisors were hired by hoyt and any advice that petitioner may have received from them was filtered through hoyt petitioner testified that he did not seek advice from tax attorneys or accountants outside of the hoyt organization petitioner’s reliance on hoyt laguna and persons hired by hoyt coupled with his failure to seek independent advice was unreasonable b honest misunderstanding of fact reasonable_cause and good_faith under sec_6664 may be indicated where there is an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs however reasonable_cause and good_faith is not necessarily indicated by reliance on facts that unknown to the taxpayer are incorrect id petitioner argues that he had reasonable_cause for his underpayments of tax because he was defrauded by hoyt and therefore made an honest mistake of fact he asserts that he had insufficient information concerning his investment and that all available independent evidence supported hoyt’s assertions however petitioner testified that he relied exclusively on the assertions made by hoyt members of the hoyt organization and other hoyt investors there is no indication that petitioner attempted to verify any of the information he was given he did not seek an outside opinion from an investment_advisor tax attorney or accountant petitioner’s argument that he had insufficient information while at the same time admitting he made no attempt to get additional information is not persuasive if petitioner misunderstood the facts surrounding his investment it was not an honest misunderstanding but a negligent one c reliance on the bales opinion petitioner argues he had reasonable_cause for his underpayments of tax because he relied on this court’s opinion in bales v commissioner tcmemo_1989_568 bales involved petitioner also argues that the opinion in bales v commissioner tcmemo_1989_568 provided substantial_authority continued deficiencies determined against various investors in several hoyt partnerships this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes bales involved different investors and different taxable years from the present case it also involved different underlying deductions namely partnership deductions as opposed to schedule f deductions despite the differences between bales and the present case petitioner argues that he relied on the bales opinion in claiming his schedule f deductions however petitioner’s testimony on direct examination is illuminating bales was a court case there was a--and i’m not familiar with these type of documents but in the left- hand margin it had all these numbers in it and it was from the supreme court in california judge divens i believe was the name i actually didn’t go through the entire transcript it was hard for me to follow there since i’m not a lawyer but i read the abstract that hoyt provided with that that they sent out in a newsletter where they--and they had highlighted that the judge said that it was a legitimate business first bales was not decided by a judge divens of the supreme court of california but was decided by judge scott of the united continued for the positions taken on his return thus relieving him from liability from any penalty under sec_6662 and d see sec_6662 because we find that petitioner’s underpayments were the result of negligence and therefore do not address whether the underpayments were also attributable to substantial understatements of tax we need not consider whether bales is substantial_authority for purposes of sec_6662 states tax_court adopting the opinion of special_trial_judge dinan second and more importantly petitioner admits that he did not read the entire case nor did he understand it instead he relied on the interpretation provided by hoyt we have already found that petitioner’s reliance on hoyt and his organization was unreasonable likewise accepting hoyt’s assurances that bales was a wholesale affirmation of the legitimacy of his organization was also unreasonable petitioner also argues that because this court was unable to uncover the fraud or deception by hoyt in bales petitioner as an individual taxpayer an unsophisticated investor and a person of modest income was in no position to evaluate the legitimacy of his investment or the tax benefits claimed with respect thereto as previously noted by this court this argument employs the bales case as a red herring the bales case involved different investors different partnerships different taxable years and different issues furthermore adopting petitioners’ position would imply that taxpayers should have been given carte blanche to invest in partnerships promoted by mr hoyt merely because mr hoyt had previously engaged in activities which withstood one type of challenge by the commissioner no matter how illegitimate the partnerships had become or how unreasonable the taxpayers were in making investments therein and claiming the tax benefits that mr hoyt promised would ensue hansen v commissioner tcmemo_2004_269 see also mortensen v commissioner f 3d pincite van scoten v commissioner f 3d pincite6 sanders v commissioner tcmemo_2005_ petitioner’s reliance on bales was unreasonable on the basis of the above we conclude that petitioner did not have reasonable_cause for his underpayments of tax judicial estoppel in general terms petitioner asks the court to apply the doctrine_of judicial estoppel to facts respondent has asserted in previous litigation petitioner does not elaborate presumably petitioner is arguing that because the u s government successfully prosecuted hoyt for fraud respondent is somehow judicially estopped from asserting an accuracy-related_penalty against petitioner the doctrine_of judicial estoppel prevents a party from asserting a claim in a legal proceeding that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite respondent’s position in asserting an accuracy-related_penalty against petitioner is in no manner inconsistent with the position taken by the united_states in the criminal conviction of hoyt see eg goldman v commissioner f 3d pincite taxpayer-appellants’ argument that an investment_partnership constituted a fraud on the irs as found by a civil jury and by the tax_court cannot justify appellants’ own failure to exercise reasonable care in claiming the losses derived from their investment see also 440_f3d_375 6th cir 439_f3d_1243 10th cir hansen v commissioner supra other than his vague assertions petitioner has failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation we conclude that there are no grounds for judicial estoppel in the present case fairness considerations petitioner argues that the application of accuracy-related_penalties would be unfair or unjust because such an application does not comport with the underlying purpose of the penalties petitioner states here the problem was not petitioner’s disregard of the tax laws but was jay hoyt’s fraud and deception petitioner did not engage in noncompliant behavior instead he was the victim of a complex fraud that it took respondent years to unravel completely petitioner made a good_faith effort to comply with the tax laws and punishing him by imposing penalties does not encourage voluntary compliance but instead has the opposite effect of the appearance of unfairness by punishing the victim indeed penalties are improper for any investor in the hoyt partnerships on a policy basis alone fn ref omitted we are mindful of the fact that hoyt was convicted for his fraudulent actions we also recognize that petitioner remitted the bulk of his refunds to the hoyt organization however this does not alter our conclusion that petitioner was negligent with respect to entering into the investment and he was negligent with respect to the positions taken on his returns despite hoyt’s actions the positions taken on the and returns signed by petitioner were ultimately the positions of petitioner g conclusion petitioner’s underpayments of tax for and were the result of petitioner’s negligence and portions of those underpayments were attributable to gross_valuation_misstatements petitioner did not have reasonable_cause for the underpayments likewise petitioner’s arguments regarding judicial estoppel and fairness do not absolve him from liability for the accuracy- related penalties therefore we hold that petitioner is liable for 40-percent accuracy-related_penalties under sec_6662 on his underpayments attributable to gross valuation misstatments so long as the total of those underpayments exceeds dollar_figure on his underpayments not subject_to penalties under sec_6662 we hold that petitioner is liable for 20-percent accuracy-related_penalties under sec_6662 and b to reflect the foregoing and the concessions of the parties decision will be entered under rule
